DisNey, J., dissenting: In this case, and referring to the wife, there was no “capital originating with her.*” Commissioner v. Tower, 327 U. S. 280. Her husband gave her a fourth interest in the capital employed. Her services are depended on by the majority to raise her interest in the income to one-half. Assuming that the gift from her husband was proper basis for partnership, the wife as a partner was, by Pennsylvania law, specifically denied any right to remuneration for her services. Purdon’s Statutes of Pennsylvania, Title 59, art. 51 (f). She was, as a partner, by general law (in the absence of agreement otherwise, and none appears) required “to devote her time and efforts to a reasonable extent to the partnership business.” 47 C. J. 786. She “devoted all of her working time to the business.” How much working time that was, nowhere appears. Certainly it is not shown that she devoted more time than the ownership of one-fourth of the business reasonably required. I see in her services to the business nothing to justify paying her not one-fourth, but one-half of the income. The additional one-fourth appears to me to be a gift from the husband, and taxable to him. His gift of only one-fourth of the capital seems logically to preclude any other conclusion. I therefore dissent. Haeron and Opper, JJ., agree with this dissent.